UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-51334 HEMOBIOTECH, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 33-0995817 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5001 Spring Valley Rd, Suite 1040 - West, Dallas, Texas (Address of principal executive offices and Zip Code) (972) 455-8950 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 6, 2008, the registrant had outstanding 19,445,791 shares of common stock, $0.001 par value per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company.) Smaller reporting company x EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2008 (the “Form 10-Q”), originally filed by HemoBioTech, Inc. on May 13, 2008, is being filed solely for the purpose of amending and restating Exhibit 31.1 and Exhibit 31.2 of the Form 10-Q. Exhibit 31.1 and Exhibit 31.2 are being amended to conform to the language set forth in Item 601(b)(31) of Regulation S-K.Part II, Item 6 is being amended and restated to reflect that Exhibit 31.1 and Exhibit 31.2 are filed herewith. Except as described above, no other changes have been made to this Form 10-Q.This Amendment does not amend, update or change the financial statements or disclosures in the Form 10-Q and does not reflect events occurring after the filing of the Form 10-Q. 2 ITEM 6. EXHIBITS Exhibit No. Description 31.1* Certification of Principal Executive Officer required under Rule 13a-14(a) or Rule 15d-14(a) of the Securities and Exchange Act of 1934, as amended. 31.2* Certification of Principal Financial Officer required under Rule 13a-14(a) or Rule 15d-14(a) of the Securities and Exchange Act of 1934, as amended. 32.1** Certification of Principal Executive Officer required under Rule 13a-14(b) or Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350. 32.2** Certification of Principal Financial Officer required under Rule 13a-14(b) or Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350. * Filed herewith ** Previously Filed 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMOBIOTECH, INC. Date: August 13, 2008 By: /s/ ARTHUR P. BOLLON, PH.D. Arthur P. Bollon, Ph.D. Chairman of the Board of Directors, President and Chief Executive Officer Dated: August 13, 2008 By: /s/ MARK J. ROSENBLUM Mark J. Rosenblum Chief Financial Officer and Secretary 4
